       Case 2:19-cv-00735-CJC-AFM Document 9 Filed 02/15/19 Page 1 of 1 Page ID #:27




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 TAMMARITH SOUKTHAVONE,                                                 CASE NUMBER
                                                                                            2:19-cv-00735-CJC(AFMx)
                                                         Plaintiff(s)
                             v.
 LOANME, INC.,                                                               ORDER ON APPLICATION OF NON-
                                                                           RESIDENT ATTORNEY TO APPEAR IN A
                                                     Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Hatzidimitriadis, Taxiarchis                                                    of    Sulaiman Law Group, Ltd.
  Applicant’s Name (Last Name, First Name & Middle Initial                              2500 South Highland Avenue, Suite 200
  (630) 575-8181                          (630) 575-8188                                Lombard, IL 60148
  Telephone Number                        Fax Number
  thatz@sulaimanlaw.com
                              E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of

  TAMMARITH SOUKTHAVONE



  Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Wajda, Nicholas M.                                                               of    Wajda Law Group, APC
  Designee’s Name (Last Name, First Name & Middle Initial                                11400 West Olympic Boulevard, Suite 200M
  259178                           (310) 997-0471                 (866) 286-             Los Angeles, CA 90064
                                                                  8433
   Designee’s Cal. Bar No.         Telephone Number               Fax Number
  nick@wajdalawgroup.com
                              E-Mail Address                                             Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: February 15, 2019
                                                                                  Cormac J. Carney, U.S. District Judge

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
